Citation Nr: 0938200	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  03-22 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an effective date earlier than April 12, 2001, 
for the assignment of a 100 percent evaluation for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Robert W. Legg, Attorney



ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran had active service from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which, in part, assigned a 100 percent 
evaluation under the provisions of 38 C.F.R. § 4.29 for 
hospitalization, effective from January 20, 2001, and an 
increased evaluation to 70 percent for PTSD from May 1, 2001.  
A subsequent rating decision in March 2003, assigned a 100 
percent schedular rating for PTSD, effective from April 12, 
2001, the date of receipt of the Veteran's claim.

In September 2005, the Board denied the claim for an 
effective date earlier than April 12, 2001 for the assignment 
of a 100 percent schedular rating for PTSD, and the Veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (the Court).  In February 2006, the Court granted a 
Joint Motion for Remand (JMR) and vacated the September 2005 
Board decision.  In April 2006, the Board remanded the appeal 
for additional development consistent with the instructions 
in the JMR.

In February 2007, the Board promulgated a decision which 
again denied an effective date earlier than April 12, 2001 
for the assignment of a 100 percent schedular rating for 
PTSD, and the Veteran appealed to the Court.  In 
December 2007, pursuant to a JMR, the Court vacated the 
Board's February 2007 decision and remanded the matter to the 
Board.  The Board remanded the appeal in March 2008, for 
additional development consistent with the instructions in 
the JMR.  In December 2008, the Board again denied an 
effective date earlier than April 12, 2001 for the assignment 
of a 100 percent schedular rating for PTSD, and the Veteran 
appealed to the Court.  In August 2009, pursuant to a JMR, 
the Court vacated the Board's December 2008 decision and 
remanded the matter to the Board.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As noted, the matter of entitlement to an effective date 
earlier than April 12, 2001, for the assignment of a 100 
percent evaluation for PTSD has been before the Board, and 
denied by the Board, several times.  However, pursuant to 
multiple JMRs, the Board decisions have been vacated and the 
matter remanded back to the Board for procurement of 
additional VA records in order to ascertain if these records 
contained an informal claim for a higher rating for PTSD, 
before April 12, 2001, and whether these records showed that 
the Veteran's PTSD had increased in severity prior to April 
12, 2001.  

The current JMR indicates that additional records, apparently 
from July 1999, exist, but are not contained in the claims 
file.  

A review of the record shows that in a March 1998 rating 
decision, the RO granted service connection for PTSD and 
assigned a 50 percent evaluation effective from June 30, 
1997, the date of receipt of claim for service connection.  
The Veteran and his representative were notified of this 
decision and did not appeal.  Thus, the effective date of 
service connection is June 30, 1997.  The Board finds that it 
would be prudent to contact the Veteran and his 
representative to obtain the names of all VA medical 
facilities where he was treated for his PTSD from the 
effective date of service connection, June 20, 1997.  Those 
records should be obtained and made part of the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should again take appropriate 
steps to contact the Veteran and his 
representative and obtain the names of 
all VA medical facilities where he was 
treated for his PTSD from June 20, 1997.  
Thereafter, the RO should attempt to 
obtain all records from the identified 
facilities and associate them with the 
claims file.  

2.  The RO should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

